FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the sterilizer evaporation portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (U.S. Publication No. 2005/0175500) in view of Hammons et al. (U.S. Patent No. 6,085,026).
	Adams discloses an apparatus for gasifying a sterilizer, the apparatus comprising:
	A sterilizer supplying portion that supplies the sterilizer to the apparatus for gasifying (paragraph 32);
A sterilizer evaporating portion (Figure 5) that is supplied the sterilizer from the sterilizer supplying portion (paragraphs 38-42);
	A heating surface (i.e. evaporator plate) that gasifies the sterilizer by contacting the sterilizer, the heating surface being an inner surface of the sterilizer evaporating portion (Figure 5); and
	A source (15) of hydrogen peroxide as the sterilizer (Figures 1 & 4). 
	Adams does not appear to disclose that the heating surface evaporator plate is made of chromium.  Hammons discloses a gasifier (Figure 6) for gasifying a substance, wherein the gasifier includes a sterilizer evaporating portion (Figure 3) that is supplied the substance, and a heating surface (14) that gasifies the substance by contacting the 

	Concerning claim 2, although Adams does not disclose the roughness of the heating surface, such is considered a result effective variable to one of ordinary skill in the art.  Thus, it would have been well within the purview for one of ordinary skill in the art to optimize the heating surface therein with an arithmetic mean roughness (Ra) of 1.0 µm of less and a ten-point mean roughness of 2.0 µm of less in order to create a more uniform surface area for said heating surface, and more desirable concentration for the sterilizer for a particular application; as such is considered a result effective variable that would be optimized during routine experimentation by one of ordinary skill.  Therefore, claim 2 is not patentable over Adams.

Regarding claims 4 and 5, Adams further discloses that the sterilizer supplying portion includes a twin-fluid sprayer (41) that is configured to spray the sterilizer to the heating surface (i.e. evaporator plate) included in the sterilizer evaporating portion 

With respect to claim 6, Adams also discloses that the gasifier includes a heated air supplying device that introduces heated air provided at an end portion of the sterilizer evaporating portion (at numeral 34 in Figure 5) as set forth in paragraphs 40 and 41.

Regarding claim 7, Adams continues to disclose a filter (11) provided at a first end portion of the sterilizer evaporating portion (paragraph 31).

Claims 3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (U.S. Publication No. 2005/0175500) in view of Masakatsu (Japanese Document No. JP H10-127725).
Adams discloses an apparatus for gasifying a sterilizer, the apparatus comprising:
	A sterilizer supplying portion that supplies the sterilizer to the apparatus for gasifying (paragraph 32);
A sterilizer evaporating portion (Figure 5) that is supplied the sterilizer from the sterilizer supplying portion (paragraphs 38-42);
	A heating surface (i.e. evaporator plate) that gasifies the sterilizer by contacting the sterilizer, the heating surface being an inner surface of the sterilizer evaporating portion (Figure 5); and

Adams does not appear to disclose that the heating surface evaporator plate is made of polytetrafluoroethylene. Masakatsu discloses an apparatus for gasifying a substance, wherein the apparatus is provided with a sterilizer evaporating portion (Figures 1 and 2) and a heating surface (51) that gasifies the substance (paragraphs 3-6).  The reference continues to disclose that the heating surface is made of polytetrafluoroethylene (paragraph 13) in order to prevent the sterilizer evaporating portion from corroding (paragraph 11).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to produce the heating surface of Adams from polytetrafluoroethylene in order to prevent the sterilizer evaporating portion from corroding as exemplified by Masakatsu.

Regarding claims 8 and 9, Adams further discloses that the sterilizer supplying portion includes a twin-fluid sprayer (41) that is configured to spray the sterilizer to the heating surface (i.e. evaporator plate) included in the sterilizer evaporating portion (Figure 5), wherein the heating surface has a cylindrical shape (Figure 6) as set forth in paragraphs 38-41.

With respect to claim 10, Adams also discloses that the gasifier includes a heated air supplying device that introduces heated air provided at an end portion of the sterilizer evaporating portion (at numeral 34 in Figure 5) as set forth in paragraphs 40 and 41.

Regarding claim 11, Adams continues to disclose a filter (11) provided at a first end portion of the sterilizer evaporating portion (paragraph 31).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799